
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.14


SEPARATION, WAIVER AND RELEASE AGREEMENT


        This Separation, Waiver and Release Agreement (this "Agreement") is
entered by and between Health Net, Inc., a Delaware corporation (the "Company"),
on the one hand, and Cora Tellez ("Employee"), on the other hand (collectively,
the "Parties").

        WHEREAS, Employee is employed as the President, Health Plan Division of
the Company, which title will be relinquished by Employee as of April 30, 2002;
and

        WHEREAS, the Company and Employee are parties to a Severance Payment
Agreement dated December 4, 1998 (the "Severance Payment Agreement") and an
Employment Letter Agreement dated November 16, 1998 (the "Employment Letter
Agreement"), and are entering into this Agreement in full and final settlement
of all obligations of the Company, including but not limited to those
obligations under the Severance Payment Agreement and the Employment Letter
Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the validity and sufficiency of which are expressly
recognized, the Company and Employee hereby agree as follows:

        1.    Termination of Employment

        Employee's employment with the Company will terminate as of April 30,
2002 (the "Termination Date"). On the Termination Date, Employee shall be
entitled to her accrued and unpaid base annual salary ("Base Salary"), less
required payroll taxes and other applicable deductions, through the Termination
Date. Employee agrees that $64,225.28 less required payroll taxes and other
applicable deductions is the total amount of earned and unused
vacation/paid-time-off owing to Employee as of the Termination Date, and
Employee acknowledges that no further vacation/paid-time-off benefits will
accrue after such date. It is agreed that Employee is not entitled to receive
any payments under any bonus plans of the Company for the Plan Years 2001 or
2002.

        On and after the Termination Date, Employee will not represent to anyone
that she is an employee of the Company or any of its affiliated entities and
will not say or do anything purporting to bind the Company or any of its
affiliated entities. As of April 30, 2002, Employee shall be deemed to have
resigned from all officer and director positions that may be held by Employee
with the Company and any of its affiliated entities. As of such date, Employee
will also resign as a director of California Business Roundtable and the
California Chamber of Commerce and permit the Company to designate her
replacement on such Boards, subject to the appropriate by-law and other
provisions that are applicable.

        2.    Severance Benefits

        2.1  Provided that Employee does not exercise her revocation rights
during the seven day revocation period following her signing of this Agreement,
this Agreement will become effective on the eighth day after her execution
thereof, and Employee shall be entitled to receive a lump sum payment in the
amount of $920,000 (less required payroll taxes and other applicable deductions)
on such eighth day.

        2.2  All medical, dental, vision and life insurance maintained for
Employee's benefit immediately prior to the Termination Date (collectively,
"Benefits") shall be continued by the Company on the same terms and conditions
for a period of twenty-four (24) months after the Termination Date. The Company
will continue such Benefits either through the payment of 100 percent of the
applicable COBRA premiums by the Company or through the payment of 100 percent
of the premiums on a comparable policy or policies. Accordingly, Employee agrees
to

1

--------------------------------------------------------------------------------




execute all documents presented to her by the Company that are required to elect
COBRA coverage on or after the Termination Date.

        2.3  Although Employee was potentially eligible for future payment upon
attainment of age 62 under the Company's Supplemental Executive Retirement Plan
(the "SERP"), as modified to reflect two additional years of vesting credit as
provided for under the Employment Letter Agreement, it is acknowledged by
Employee that, given the SERP off-set amounts, her length of service with the
Company and her current age, pursuant to the benefit calculation provisions of
the SERP she will not receive any future benefit under the SERP.

        2.4  Employee's participation in all Company employee benefit plans
(except as provided for in Section 2.2 of this Agreement) as an active employee
shall cease on the Termination Date, and Employee shall not be eligible to make
contributions to or to receive Company allocations under the Health Net, Inc.
401(k) Associate Savings Plan, or to make any deferrals pursuant to any deferred
compensation plan of the Company on or after the Termination Date. In addition,
Employee agrees to vacate the business apartment being furnished to her (the
"Business Apartment") by May 18, 2002, and agrees that all commuting air travel
being provided by the Company will likewise cease as of such date. The Company
agrees to pay the reasonable moving expenses for transporting Employee's
furniture and belongings from the Business Apartment back to her permanent
residence.

        3.    Cooperation in Litigation

        Upon request by the Company, Employee shall provide reasonable
assistance and cooperation to the Company and its designees in activities
related to the prosecution or defense of any pending or future lawsuits,
arbitrations, regulatory inquiries or other legal proceedings or claims
involving the Company or its affiliates (excluding any proceeding involving any
alleged breach of this Agreement), and make herself available to Company
representatives, including legal counsel, upon reasonable notice and without the
need for issuance of any subpoena or similar process to testify in any such
proceeding. The Company will reimburse Employee for all reasonable expenses
incurred by Employee in fulfilling her obligations under this paragraph. The
Company also will pay Employee for all hours in excess of 36 for any twelve
month period after the Termination Date that Employee incurs in fulfilling her
obligations under this paragraph. These hours will be paid at the hourly
compensation rate for Employee in effect on the Termination Date.

        4.    Expenses

        The Company shall reimburse Employee for her reasonable expenses that
are consistent with the expense reimbursement policy of the Company and are
incurred in connection with her activities undertaken pursuant to Section 3 of
this Agreement. All requests for reimbursement of such expenses shall be
submitted to the attention of the office of the Company's General Counsel.

        5.    Waivers and Releases of Claims

        5.1  In consideration of the Company providing Employee those benefits
and payments set forth herein, Employee knowingly and voluntarily enters into
this Agreement and by signing this Agreement, Employee, on her own behalf and on
behalf of her heirs, beneficiaries, successors, representatives, trustees,
administrators and assigns, hereby waives and releases the Company, and each of
its past, present and future officers, directors, shareholders, employees,
attorneys, consultants, accountants, attorneys, agents, managers, insurers,
sureties, parent and sister corporations, divisions, subsidiary corporations and
entities, partners, joint venturers, affiliates, beneficiaries, successors,
representatives and assigns (collectively, the "Released Parties"), from any and
all claims, demands, damages, debts, liabilities, controversies, obligations,
actions or causes of action of any nature whatsoever, whether based on tort,
statute, contract, indemnity, rescission or any other theory of recovery,
including but not limited to claims arising under federal, state or

2

--------------------------------------------------------------------------------

local laws prohibiting discrimination in employment, including Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the California Fair Employment and Housing Act,
the California Labor Code, the California Civil Code, the California Business
and Professions Code, and the California Constitution, all as amended from time
to time, or claims growing out of any alleged legal restrictions on the
Company's right to terminate its employees and whether for compensatory,
punitive, equitable or other relief, whether known or unknown, suspected or
unsuspected, that Employee or Employee's successors-in-interest had, now has, or
may hereafter claim to have by reason of any matter or thing arising from any
cause whatsover, including without limitation any cause related to a purported
agreement, whether written or oral, express or implied, on and before the date
of Employee's execution of this Agreement, with the exception of claims arising
under this Agreement. The provisions in this Section are not intended to
prohibit Employee from filing a claim for unemployment insurance. Furthermore,
it is expressly agreed that the payments set forth herein shall fully and
finally release the Released Parties from all obligations it may have under any
and all prior agreements with Employee, and that no other payments or benefits
will be asserted or requested by Employee.

        5.2  Employee expressly waives any right or claim of right to assert
hereafter that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Agreement.
Employee makes this waiver with full knowledge of her rights and with specific
intent to release both her known and unknown claims, and therefore specifically
waives all rights under Section 1542 of the California Civil Code or any similar
law against Released Parties. Section 1542 reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        Employee understands and acknowledges the significance and consequence
of this Agreement and of such specific waiver of Section 1542 or any similar
law, and expressly agrees that this Agreement shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected claims, demands, obligations and
causes of action herein above specified.

        5.3  Employee agrees forever to refrain from filing or otherwise
initiating or causing to be initiated against the Released Parties any
compliance review, suit, action, investigation or proceeding of any kind, or
voluntarily participate in same, individually or as a representative, witness or
member of a class, under contract, law or regulation, federal, state or local,
pertaining to any claims released under Section 5, except to the extent required
by law, order or regulation and Employee waives the right to any damages
pursuant to any such action.

        6.    Review and Revocation Period

        Employee acknowledges that (i) Employee has not relied upon any
representations, written or oral, not set forth in this Agreement and (ii) at
the time Employee was given this Agreement, including the Waivers and Releases
contained herein, Employee was informed in writing by the Company that (a)
Employee had at least twenty-one (21) days in which to consider whether Employee
would sign this Agreement, (b) to the extent that Employee takes less than
twenty-one (21) days to consider this Agreement prior to execution, Employee
acknowledges that Employee had sufficient time to consider this Agreement with
counsel and that Employee expressly, voluntarily and knowingly waives any
additional time, (c) Employee should consult with an attorney before signing
this Agreement, and (d)

3

--------------------------------------------------------------------------------


Employee had an opportunity to consult with an attorney or has voluntarily
decided to sign this Agreement without consulting an attorney. Employee further
acknowledges that she may revoke acceptance of this Agreement, including the
Waivers and Releases contained herein, by delivering a letter of revocation no
later than 5:00 p.m. Pacific Standard Time on the seventh (7th) day after
Employee has signed this Agreement to: Health Net Corporate Legal Department,
21650 Oxnard Street, Woodland Hills, California 91367. Employee acknowledges
that she understands that this Agreement, including the Waivers and Releases
contained herein, will not become effective or enforceable until the date on
which such seven (7) day-revocation period has expired (the "Effective Date")
except as otherwise set forth herein. Employee further agrees that in the event
that she revokes this Agreement, it shall have no force or effect except to the
extent otherwise expressly stated herein, and she shall have no right to receive
any payment hereunder.

        7.    Return of Company Property

        Employee represents that (i) she has returned to the Company any and all
building key(s), security pass or other access or identification cards
(including all keys to the Business Apartment) and any and all Company property
that was in her possession, including but not limited to, any documents, credit
cards, computer equipment or data files; (ii) she has cleared all expense
accounts; (iii) she has paid all amounts owed on any corporate credit card(s)
which the Company previously issued to Employee and (iv) she has moved all cell
phone and internet access accounts into her name in order to pay for such items
personally. To the extent Employee has not complied with (i), (ii), (iii) and
(iv) above, Employee will immediately do so.

        8.    Company Information

        Employee acknowledges and agrees that during the period of her
employment by the Company, and by virtue of her obligations of ongoing
cooperation as specified herein, Employee had and may continue to have access to
and become acquainted with the Company's trade secrets and confidential and
proprietary information, including but not limited to, various procedures,
practices, information regarding the organization and operation of the Company,
confidential customer information, marketing methods and compilations of records
and information that are owned by the Company and that are regularly used in the
operation of its business. The Parties agree that such items of information are
important, material and confidential and/or proprietary information and affect
the successful conduct of the Company's business and its goodwill, and that any
breach of this Section shall be a material breach of this Agreement. All
documents, memoranda, reports, files, correspondence, lists, and other written
and graphic records affecting or relating to the Company's business that
Employee may prepare, use, observe, possess or control shall be and remain the
Company's sole property. Employee shall not without the Company's written
consent, disclose (directly or indirectly), use, remove or copy any
confidential, trade secret or proprietary information she acquired during the
course of her employment by the Company, including without limitation, any
technical, actuarial, economic, financial, procurement, provider, customer,
underwriting, contractual, managerial, marketing or other information of any
type that has economic value in the business in which the Company is engaged,
but not including any previously published information or other information
generally in the public domain.

        9.    Unfair Competition

        9.1  Employee hereby agrees that, during the six (6)-month period
following the Termination Date (the "Protected Period"), Employee shall not
undertake any employment or activity (including, but not limited to, consulting
services) with a Competitor (as defined below), in any geographic areas in which
the Company operates (the "Market Area") where the loyal and complete
fulfillment of the duties of the competitive employment or activity would
inevitably call upon Employee to reveal, to make judgments on or otherwise use
any confidential business information or trade secrets of the business of the
Company to which Employee had access during her employment with the Company. In
the event Employee takes a position as a vice president (or

4

--------------------------------------------------------------------------------

higher position) or as a director of a Competitor it will be presumed for
purposes of this Agreement that the loyal and complete fulfillment of her duties
would require her to use such information and Employee would therefore be deemed
to be in breach of this provision. In the event that Employee breaches this
provision:

        (a)  all of the options still outstanding referenced in Section 10 below
shall immedi- ately terminate; and

        (b)  the Employee shall promptly pay to the Company an amount of cash
equal to the Gain Realized (as defined below) on any shares of Common Stock
acquired upon exercise of any options referenced in Section 10 below (the
"Option Shares").

For the purposes of this Section, "Gain Realized" shall equal the difference
between (x) the exercise price applicable to the Option Shares and (y) the
greater of the Fair Market Value (as defined in the applicable Stock Option
Plan) of the Option Shares (i) on the date of acquisition of such Option Shares
or (ii) on the date such competitive activity with a Competitor was commenced by
the Optionee; and "Competitor" shall refer to any health maintenance
organization or insurance company that provides managed health care or related
services similar to those provided by the Company or any of its affiliates.

        9.2  In addition, Employee agrees that, during the Protected Period,
Employee shall not, directly or indirectly, solicit, recruit, interfere with or
induce any person, who is or was an employee of the Company or any of its
subsidiaries at the time of such solicitation, recruitment, interference or
inducement, to discontinue her relationship with the Company or any of its
subsidiaries or to accept employment by, or enter into a business relationship
with, Employee or any other entity or person.

        9.3  It is hereby further agreed that if any court of competent
jurisdiction shall determine that the restrictions imposed in this Section are
unreasonable (including, but not limited to, the definition of Market Area or
Competitor or the time period during which this provision is applicable), the
Parties hereby agree to any restrictions that such court would find to be
reasonable under the circumstances.

        9.4  Employee acknowledges that a material breach or threatened breach
by her of any of the provisions contained in this Section will cause the Company
irreparable injury which may not be reasonably or adequately compensated for by
damages in an action at law. Employee therefore agrees that the Company may be
entitled, in addition to any other remedies, to a temporary, preliminary and
permanent injunction, without the necessity of proving the inadequacy of
monetary damages or the posting of any bond or security, enjoining or
restraining Employee from any such violation or threatened violations.

        10.  Exercise of Vested Company Options

        It is agreed that Employee shall only have three (3) months after the
Termination Date (i.e., only until July 30, 2002) to exercise the outstanding
vested options held by her as of such date, at which time all outstanding
options held by Employee which were not previously exercised shall expire. In
this connection, the following options are currently vested: (i) options to
purchase 200,000 shares of Common Stock at $14.1875 per share, (ii) options to
purchase 100,000 shares of Common Stock at $9.00 per share and (iii) options to
purchase 100,000 shares of Common Stock at $23.02 per share. It is acknowledged
by Employee that the one year "holding period" applicable to the shares obtained
upon exercise of the options referenced in clause (ii) above shall continue to
apply to such shares, except as set forth in the applicable Stock Option
Agreement evidencing such options. All options held by Employee that are not yet
vested as of the Termination Date (i.e., options to purchase 200,000 shares of
Common Stock at $23.02 per share) shall expire as of such date.

5

--------------------------------------------------------------------------------


        11.  Status as Officer and Director

        11.1 It is acknowledged that as of April 30, 2002, the Company no longer
considers Employee to be an executive officer of the Company for purposes of
securities laws or regulations; however, Employee shall continue to be subject
to the Company's Securities Trading Policy and "black-out" period until three
trading days after the Company's quarterly release of earnings in May of 2002.

        11.2 It is acknowledged that in accordance with Article VI, Section 1 of
the Company's By-Laws, the Company will provide indemnification to Employee if
she is ever made a party to any legal action, suit, or proceeding by reason of
the fact that she was an officer or director of the Company through April 30,
2002. In addition, it is acknowledged that the Company's director and officer
liability insurance will cover eligible acts committed by Employee as an officer
or director of the Company through April 30, 2002.

        12.  No Admission of Liability

        Nothing contained herein shall be construed as an admission of any
wrongful act, including but not limited to violation of any contract, express or
implied, or any federal, state or local employment laws or regulations, and
nothing contained herein shall be used for any purpose except in proceedings
related to the enforcement of this Agreement.

        13.  No Disparagement

        Both Employee and the Company agree not to disparage the other party, or
the other party's officers, directors, employees, shareholders and agents, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that both Employee and the Company shall
respond accurately and fully to any question, inquiry or request for information
when required by applicable legal process.

        14.  Successors; Binding Agreement

        14.1 This Agreement shall not be terminated by any merger or
consolidation of the Company, irrespective of whether the Company is the
surviving or resulting corporation, or as a result of any transfer of all or
substantially all of the assets of the Company. In the event of any such merger,
consolidation, or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.

        14.2 This Agreement shall inure to the benefit of and be enforceable by
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee shall die
while any amounts would be payable to Employee hereunder had Employee continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by Employee to receive such amounts or, if no person is so appointed,
to Employee's estate.

        15.  Severability and Enforceability

        If any part or term of this Agreement is held invalid or unenforceable,
such invalidity or unenforceability shall not affect in any way the validity or
enforceability of any other part or term of this Agreement.

        16.  Choice of Law

        The interpretation, construction and performance of this Agreement shall
be construed and governed by the laws of the State of Delaware without regard to
its conflicts of laws rules.

        17.  Counterparts

6

--------------------------------------------------------------------------------


        This Agreement may be executed in one or more counterparts, and may
include multiple signature pages, all of which shall be deemed to be one
instrument. Fully executed copies of this Agreement may be used in lieu of the
original.

        18.  Entire Agreement

        This Agreement shall constitute the full and complete agreement of the
Parties and shall supercede all prior agreements, communications, or
understandings, whether oral or in writing, between Employee and Company on the
subject matter hereof, including but not limited to the Severance Payment
Agreement and the Employment Letter Agreement. There may be no modification of
the terms of this Agreement except in writing signed by both Parties.

        19.  Voluntary Agreement

        Employee acknowledges that she has had an opportunity to consult and be
represented by counsel of her own choosing in the review of this Agreement
including the Waivers and Releases contained herein, that she has been advised
by the Company to do so, that Employee has read this Agreement and understands
its terms, and that Employee enters into this Agreement freely, voluntarily,
without coercion, and based on Employee's own judgment and that this Agreement
fully and accurately reflects the content of any and all understandings and
agreements between the Parties concerning the matters referenced herein, and
that Employee is not relying upon any other representations or promises
whatsoever as an inducement to execute this Agreement.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
dates set forth below.

Employee   Health Net, Inc.
 
 
 
 
  By: /s/  CORA TELLEZ      

--------------------------------------------------------------------------------

Name: Cora Tellez   By: /s/  KARIN MAYHEW      

--------------------------------------------------------------------------------

Name: Karin Mayhew
Title: Senior Vice President,
Organizational Effectiveness
 
 
 
 
  Date: 4-27-02

--------------------------------------------------------------------------------

  Date: 4-26-02

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


SEPARATION, WAIVER AND RELEASE AGREEMENT
